DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Abstract exceeds 150 words. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-14, 16-18, 21, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otake et al. (US 2021/0234474 A1).
In regards to claim 13, Otake discloses, in figure 1, a device (1) for reactive power compensation in a high-voltage network having at least one phase conductor (Vin), the device comprising: at least one high-voltage connection (output of E1) configured for connection to the at least one phase conductor (Vin; Par 0049), the at least one high-voltage connection, containing: a first core section (TU, 33U) and a second core section (TV, 33V) being part of a closed magnetic circuit; a first high-voltage winding (31U, 32U) surrounding said first core section (33U) and having a high-voltage end (input of 31U) and a low-
	In regards to claim 14, Otake discloses, in figure 1, the device according to claim 13, wherein said at least one saturation switching branch (20U, 20V, 20W) on a side facing away from an assigned said first or second high-voltage winding (switching branches 20U and 20V are facing away from the first and second high-voltage winding 31U, 32U, and 31V, 32V) can be connected to a ground connection (ground terminal; par 0049-0050).
	In regards to claim 16, Otake discloses, in figure 1, the device according to claim 13, wherein each of said controllable power semiconductor switches (21U-24U, 21V-24V) is an insulated-gate bipolar 
	In regards to claim 17, Otake discloses, in figure 1, the device according to claim 13, wherein said at least one saturation switching branch (20U) is a series circuit (21U, 22U are connected in series, 23U, 24U are connected in series) containing at least two said two-pole submodules (21U, 22U, 23U, 24U).
	In regards to claim 18, Otake discloses, in figure 1, the device according to claim 13, wherein said voltage source (E1) contains an energy storage unit (11, 12; par 0050).
	In regards to claim 21, Otake discloses, in figure 1, the device according to claim 13, wherein said at least one saturation switching branch (20U) is one of two saturation switching branches (20U, 20V), one of said saturation switching branches is provided for each of said first and second high- voltage windings (31U, 32U and 31V, 32V respectively).
	In regards to claim 24, Otake discloses, in figure 1, a method for reactive power compensation in a high-voltage network having at least one phase conductor (Vin) carrying a mains AC voltage (Par 0052), the at least one phase conductor (Vin) being connected via a high-voltage connection (output of E1, par 0049) to a first high-voltage winding (31U, 32U) and to a second high-voltage winding (31V, 32V) connected in parallelPage 7 of 9Docket No. 2018P06483Application No. PCT/EP2018/059028 Prel. Amdt. dated October 6, 2020thereto (31U, 32U, and 31V, 32V are connected in parallel, see Fig. 1), which surround a first (TU, 33U) and a second core section (TV, 33V) respectively, wherein each of the first and second high-voltage windings can be connected via at least one saturation switching branch (20U, 20V, 20W; Par 0052) to a ground connection (ground terminal; par 0049-0050); and the at least one saturation switching branch containing at least one submodule (20U, 20V) having a bridge circuit with a DC voltage source (E1) and power semiconductor switches (21U-24U, 21V-24V; Par 0100, 0131), which comprises the steps of: activating the power semiconductor switches such that a desired DC current flows through the second high-voltage winding in a case of a positive mains AC voltage (Par 0056); and .
Allowable Subject Matter
Claims 15, 19-20, 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/ALEX W LAM/Examiner, Art Unit 2842     
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842